Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 and 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 1, wherein the instructions, when executed, further cause the computing node to receive the configuration information corresponding to the computing node based on a request for configuration information provided to the configuration management server.  

non-transitory computer-readable storage medium of claim 1, wherein the instructions, when executed, further cause the computing node to send a Page 2 of 12 4824-0758-2672\3Appl. No. 16/681,628 Dynamic Host Configuration Protocol (DHCP) request message to the network management server to request the particular network resource.  
  
Claim 6. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 1, wherein the instructions, when executed, further cause the computing node to retrieve the encryption key from a vendor encapsulated option field of a dynamic host configuration protocol (DHCP) acknowledgment message.  

Claim 7. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 6, wherein the instructions, when executed, further cause the computing node to retrieve an internet protocol (IP) address of the configuration management server from a second vendor encapsulated option field of the DHCP acknowledgment message.  

Claim 8. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 1, wherein the instructions, when executed, further cause the computing node to make an encrypted application programming interface (API) call to send the registration request message, wherein the encrypted API call is encrypted based on an API encryption key included in the encryption key.  

non-transitory computer-readable storage medium of claim 8, wherein the instructions, when executed, further cause the computing node to receive the API encryption key corresponding to the computing node.  

Claim 10. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 1, wherein the instructions, when executed, further cause the computing node to request the particular network resource from the network management server in response to receipt of an Page 3 of 12 4824-0758-2672\3Appl. No. 16/681,628 offer message from the network management server that included the particular network resource.  

Claim 11. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 10, wherein the instructions, when executed, further cause the computing node to, prior to receipt of the offer message, broadcast, from the computing node, a discovery message that includes an identifier associated with the computing node to request a network resource.  

Claim 12. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 1, wherein the instructions, when executed, further cause the computing node to configure for operation according to the configuration information.  

Claim 13. (Currently amended) A method comprising: 

receiving acknowledgement of the particular network resource and an encryption key corresponding to  a vendor class identifier that identifies a device class of the computing node from the network management server;
sending, using the particular network resource, a registration request message encrypted based on the encryption key to a configuration management server; and
receiving configuration information corresponding to the computing node from the configuration management server in response to authentication of the computing node by the configuration management server using the registration request message encrypted based on the encryption key.

Claim 21. (Currently Amended) At least one non-transitory computer-readable storage medium including instructions that when executed by a computing node in a computing system, cause the computing node to: 
send a request for a particular network resource to a network management server; Page 5 of 12 4824-0758-2672\3Appl. No. 16/681,628 
receive acknowledgement of the particular network resource and an encryption key corresponding to a vendor class identifier that identifies a device class of the computing node from the network management server; 
send, to a configuration management server using the particular network resource, a registration request message encrypted based on the encryption key; and


Claim 22. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 21, wherein the instructions, when executed, further cause the computing node to encrypt the registration request via an application programming interface (API) encryption key specific to the computing node as the encryption key.  

Claim 23. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 22, wherein the instructions, when executed, further cause the computing node to receive the API encryption key specific to the computing node.  

Claim 24. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 23, wherein the instructions, when executed, further cause the computing node to retrieve the API encryption key from a vendor encapsulated option field of a dynamic host configuration protocol (DHCP) acknowledgment message.  

Claim 25. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 21, wherein the instructions, when executed, further cause the computing node to receive the configuration information corresponding to the computing 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 13,21.
	For example it failed to teach send a request for a particular network resource from a network management server, wherein the request includes a vendor class identifier that identifies a device class of the computing node; receive, from the network management server, an acknowledgement that includes the particular network resource and an encryption corresponding to the computing node based on the vendor class identifier; send, to the configuration management server using the particular network resource, a registration request message encrypted based on the encryption key; and receive configuration information corresponding to the computing node from the configuration management server in response to the registration request, which clearly support by the specification on pages 2-10.  This feature in light of other features of the independent claims 1,13,21 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art Peng (us 2020/0044917) discloses a concept of obtaining IP address from a DHCP server (abstract); generating an encryption key using the vendor class ID, the encryption key is used by configuration server or DHCP server to encrypt the configuration file (paragraph 0161).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUYEN M DOAN/           Primary Examiner, Art Unit 2452